IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 99-30658
                          Conference Calendar


IBBI SAM NDATAH,

                                              Petitioner-Appellant,
versus

FRAN McGLOTHLAS; JANET RENO, U.S.
Attorney General; CARL CASTERLINE,

                                              Respondents-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 98-CV-2165
                          --------------------
                            December 17, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ibbi Sam Ndatah, federal prisoner #26846-077, moves for

waiver of the requirement that he file a brief in his appeal.

Ndatah’s motion is GRANTED.    The district court lacked

jurisdiction to consider Ndatah’s 28 U.S.C. § 2241 challenge to a

detainer allegedly placed against him by the Immigration and

Naturalization Service.    8 U.S.C. § 1252(g).     Ndatah’s appeal is

frivolous.

     APPEAL DISMISSED.    5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.